          Case 2:21-cv-00391-APG-BNW Document 13 Filed 04/16/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 TRACY GAYLE MITCHELL,                              Case No.: 2:21-cv-00391-APG-BNW

 4          Plaintiff                               Order Granting Unopposed Motion to
                                                                 Dismiss
 5 v.
                                                                 [ECF No. 8]
 6 NATIONSTAR MORTGAGE LLC,

 7          Defendant

 8         I ORDER that defendant Nationstar Mortgage LLC’s motion to dismiss (ECF No. 8) is

 9 GRANTED as unopposed. LR 7-2(d). The clerk of court is instructed to enter judgment

10 accordingly and to close this case.

11         DATED this 16th day of April, 2021.

12

13
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
